Title: To Thomas Jefferson from Benjamin Vaughan, 5 April 1788
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Jeffries Square London, April 5, 1788.
          
          I have the honor to inclose a letter written at the time of its date, but which I have since had transcribed on account of an alteration I have since made in my sentiments. The letter was delayed to allow me time to make experiments, which I have not been able to accomplish.
          
          I send the hygrometer I describe in it, somewhat doubtful however of its success. I have the pleasure to add another, invented by Mr. De Saussure, and executed by Messrs. Nairne and Blunt. The outer rim of the circular brass plate turns round and serves as a standard index.
          I am doubtful whether I sent or you received one of the thermometers I take the liberty to allude to within. If you have not, I shall beg to be allowed the honor of sending you one.—In thermometers it is of advantage to see the thread with quickness and at a distance, and these two advantages seem obtained by the little artifice I describe.
          With the above hygrometers, I take the liberty to send Dr. Crawford’s book on Animal Heat and Combustion; and seven numbers of a new work to which you are, unknown to yourself, a contributor.
          Lord Wycombe has been returned to us some time. It gives me extreme pleasure to find that both himself and Lord Lansdown Speak with respect and even considerable sensibility of your attentions to him, which will not easily be forgotten I hope on either side.
          I have the honor to be, With great respect & esteem, Dear sir, Your most obedt. & most humble servt.,
          
            Benjn. Vaughan
          
          
            I have marked on the wooden hygrometer its position in a north room in London without a fire, and up one pair of stairs, on the 5th. of April, 1788. It has been made about 15 or 16 months.
            The little slider to the magnet box I had the pleasure to forward, was too long by a trifle for its place; owing I suppose to the sides of the case having shrunk after making.
          
        